Per curiam.
The parties to this appeal were divorced in December 1986. The trial court, upon consideration of Waldrop’s June 1992 petition for a modification of child support, applied OCGA § 19-6-15 (e) so as to require Coté to provide support to the couple’s minor child until the child completes high school, but not later than the child attaining age 20. It is uncontroverted that the child achieved her majority in November 1993 and, in the regular course of schooling, should graduate from high school in June 1994.
This case is controlled by our holding in Honey v. Honey, 263 Ga. 722 (438 SE2d 87) (1994), in which we concluded that “the plain language of [OCGA] § 19-6-15 (f) itself precludes a divorce decree entered before July 1, 1992 from being modified under [OCGA] § 19-6-15 (e) and (f).” Because the parties’ divorce decree was entered in 1986, the trial court erred by applying OCGA § 19-6-15 to modify Coté’s child support obligation. This holding renders it unnecessary for this Court to address Coté’s constitutional challenge to the statute.

Judgment reversed.


All the Justices concur.